EXHIBIT 99-23.d.xvii INVESTMENT SUB-ADVISORY AGREEMENT This Investment Sub-Advisory Agreement (“Agreement”) is made as of the 9th day of March, 2009 by and between Wilshire Associates Incorporated, a California corporation (“Adviser”), and ClearBridge Advisors, a registered investment adviser (“Sub-Adviser”). Whereas Adviser is the investment adviser of the Wilshire Variable Insurance Trust Funds (the “Fund”), an open-end diversified, management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), currently consisting of seven separate series or portfolios (collectively, the “Fund Portfolios”) including the Wilshire Variable Insurance Trust Equity Fund, the Wilshire Variable InsuranceTrust Income Fund, the Wilshire Variable Insurance Trust Balanced Fund, the Wilshire Variable Insurance Trust Socially Responsible Fund, the Wilshire Variable InsuranceTrust International Equity Fund, and the Wilshire Variable Insurance Trust Small-Cap Growth Fund, the Wilshire Insurance Variable Trust 2010 Conservative Fund, , the Wilshire Insurance Variable Trust 2015 Moderate Fund, the Wilshire Insurance Variable
